Citation Nr: 0710603	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  96-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a service-connected back disability, including the 
propriety of separate ratings for the lumbar and thoracic 
spine.

2.  Entitlement to service connection for a neurological 
disorder manifested by spasms of the neck and thoracic spine 
area, with scoliosis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977, and July 1979 to July 1995.   

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In a January 2007 submission, it appears that the veteran 
sought an increased rating for his service-connected right 
foot condition, residual of injury, claimed as partial loss 
of use of right leg.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
additional evidentiary development is necessary.  

In August 1995, the RO denied a claim of service connection 
for neurological disorder with spasms, left side, back and 
neck.  In December 2000, the Board remanded this matter for a 
VA examination.  The examiner provided diagnostic impressions 
of lumbar degenerative disc disease, thoracic spine 
degenerative disc disease, and anterior lipping at multiple 
levels in the cervical spine.  The opinion was these 
diagnostic impressions were much more likely than not 
directly related to an in-service injury in 1979.  
Thereafter, a December 2002 rating decision granted service 
connection for a "back condition."  The RO noted that 
recent x-rays had found degenerative disc disease of the 
lumbar and thoracic spine, and that the VA examiner had found 
a current back disability was much more likely than not 
related to service.  

The RO assigned an initial 20 percent rating under Diagnostic 
Code 5295 effective August 1, 1995.  In January 2003, the 
veteran filed a notice of disagreement that appealed the 20 
percent rating.  

In July 2003, the Board noted (while addressing other then-
pending claims) that a claim of service connection for 
neurological disorder with spasms, left side, back, and neck, 
had been remanded, which had resulted in a grant of service 
connection for a back disability.  The Board found, however, 
that the RO had not properly issued a statement of the case 
concerning an initial 20 percent rating.  Additionally, in 
its directive to the RO to issue a SOC, the Board also asked 
the RO to consider whether separate evaluations should be 
assigned for multiple back problems (e.g., scoliosis, 
spasms).  

In a November 2004 decision, the Board found that the veteran 
had not timely appealed from a March 2004 SOC concerning an 
initial rating in excess of 20 percent for a back disability.  
The Board additionally remanded a claim of service connection 
for a neurological disorder manifested by spasms of the neck 
and thoracic spine area, with scoliosis and degenerative disc 
disease for VA examination.  Particularly, the Board asked an 
examiner to determine the nature and etiology of any 
neurological disability manifested by spasms, including any 
disability of the cervical, thoracic, and lumbar spine, and 
whether it was at least as likely as not that any such 
identified disability was causally related to the veteran's 
active service or any service-connected disability.  

Thereafter, the veteran appealed the November 2004 decision 
(which also addressed other matters) to the Court.  VA's 
General Counsel and the veteran's representative entered a 
July 2006 Joint Motion for Remand that asked the Court to do 
the following:  (1) vacate the portion of the Board's 
November 2004 decision that stated the issue of entitlement 
to a higher initial rating for a back disability was not in 
appellate status and remand the issue for adjudication, and 
(2) affirm the Board's decision on the issue of entitlement 
to an initial rating in excess of 10 percent for degenerative 
joint disease of the right knee.  The Joint Motion also noted 
that the issue of entitlement to service connection for a 
neurological disorder manifested by spasms of the neck and 
thoracic spine, with scoliosis and degenerative disease, had 
already been remanded by the Board's November 2004 decision, 
and thus was not in appellate status before the Court.  
Finally, the parties noted the issue of entitlement to an 
initial rating in excess of 10 percent for keloid scars of 
the left foot as a result of vein donor graft sites was 
subject to a separate Stipulated Agreement.  A July 2005 
Court Order granted the Joint Motion.  

(In terms of the Court's Order regarding the issue of an 
initial rating in excess of 20 percent for a back disability, 
it appears that the Appeals Management Center had received a 
timely VA Form 9 from the March 2004 SOC.  Thus, this issue 
is currently before the Board.)

In January 2007, the veteran submitted a statement that he 
had been treated at the Dallas VAMC since 2003.  Thus, the RO 
should update the claims file with all recent medical 
records.

Additionally, the November 2004 Board remand had requested a 
VA examination concerning the claim of service connection for 
a neurological disorder manifested by spasms of the neck and 
thoracic spine area, with scoliosis and degenerative disc 
disease, and while this examination may have been performed, 
it is not of record.  It appears that an examination had been 
requested in February 2005, but an October 2006 Report of 
Contact stated that the Board's November 2004 remand required 
action.  

Further, the veteran should undergo a current VA examination 
concerning his service-connected back condition.  Also, 
because one of the pending appeals arose as a downstream 
element from the initial grant of service connection, 
appropriate notification concerning a disability rating and 
effective date is necessary.  

Additionally, the RO should specifically consider its 
December 2002 rating decision, and clarify its designation of 
service connection for a "back disability."  The Board 
notes that the RO's analysis referred to both the thoracic 
and lumbar spine, but assigned a single 20 percent rating for 
simply the "back."  It is pointed out that applicable 
rating criteria provided diagnostic codes for dorsal and 
lumbar spine disabilities prior to changes that currently 
assess both parts of the spine together.  Additionally, the 
November 2002 VA examination report had also referred to the 
veteran's cervical spine, but the RO had not addressed this 
finding.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also inform 
the veteran of the evidence that is 
necessary to substantiate the pending 
claim of service connection, including 
secondary service connection.  The letter 
should indicate which portion of 
information should be provided by the 
claimant, and which portion VA will try to 
obtain on the claimant's behalf, and also 
tell the veteran to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should obtain recent treatment 
records from the Dallas VAMC, and any 
other private medical records identified 
by the veteran.  If a VA examination was 
performed pursuant to the November 2004 
Board remand, then the report should be 
added to the claims file.  

3.  If the Board's November 2004 Board 
remand has not been complied with, the RO 
should do so.  In addition to the medical 
questions posed by the November 2004 
remand, a VA examiner should additionally 
assess the current severity of the 
veteran's thoracolumbar spine disability.  
All associated symptoms should be listed, 
and range of motion study should include 
comments on functional loss due to pain, 
fatigability, lack of endurance, and 
incoordination.  

3.  If a VA examination was, in fact, 
performed pursuant to the Board's November 
2004 remand, then the veteran should 
undergo a current VA orthopedic and 
neurologic examination for the purpose of 
determining the current severity of his 
thoracolumbar spine disability.  The 
examiner should review the claims file.  
The examiner should clarify the diagnosis 
of the veteran's thoracolumbar spine 
disability, and list all associated 
symptomatology.  Range of motion study 
should include comments on functional loss 
due to pain, fatigability, lack of 
endurance, and incoordination, and 
neurological testing should be performed 
to identify any associated objective 
neurologic abnormalities.  

The examiner should also consider the 
veteran's cervical spine, and list all 
associated symptomatology concerning any 
diagnosis related thereto, including 
neurologic manifestations.  The examiner 
should also opine whether a cervical spine 
disability is at least as likely as not 
causally related to the veteran's active 
service, any incident therein, or any 
service-connected disability.  

4.  Then, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 20 percent for a back 
disability, including the propriety of 
separate ratings for the thoracic and 
lumbar spine under applicable regulations 
(see Board's comments above); and a claim 
of service connection for a neurological 
disorder manifested by spasms of the neck 
and thoracic spine area, with scoliosis 
and degenerative disc disease.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



